DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed July 16, 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed April 24, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 include limitations pertaining to “after/before detection of the significant event”.  However the claim(s) previously describe detection of a vibratory signature, where the detected vibratory signature is about equivalent to a vibratory signature of a significant event.  It is unclear whether applicants intend to detect a significant event separately from detecting a vibratory signature, and how such detection of a significant event is to be performed, e.g., instruments used.  For examining purposes, these limitations are interpreted as pertaining to “after/before detection of the vibratory signature”.  
Claims 2-10 and 12-20 depend from claims 1 or 11 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 1 or 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bünter (US 8,678,143 B2).
Claim 1: Bünter discloses a method of monitoring a conveyance system where vibratory signatures along a first axis corresponding to upward and downward movement direction of a conveyance apparatus (elevator car) (column 9 lines 40-46) of a conveyance system (elevator system) (column 1 lines 31-35) are monitored via an acceleration sensor (column 1 lines 49-51).  A vibratory signature along the first axis is detected to be about equivalent to a vibratory signature (column 11 lines 52-65) of a significant event (acceleration of car) (column 10 lines 48-53).  Vibratory signatures are further examined for a second event (acceleration of door) along a second axis of the conveyance apparatus (column 9 lines 40-45) for a time period after detection of the vibratory signature as a selectable time window (column 3 lines 43-51).
Claims 2 and 3: Bünter discloses a method as stated above, where a vibratory signature along the second axis is detected to be about equivalent to a vibratory signature (column 11 lines 52-60) of a second event of the conveyance apparatus (column 10 lines 43-46).  The secondary event of the conveyance apparatus is determined to have occurred and evaluated in response to the vibratory signature (column 3 lines 22-42).  Therefore it is further detected whether no vibratory signatures occur which are about equivalent to a vibratory signature of the second event, in which case the secondary event is determined to not have occurred.
Claim 4: Bünter discloses a method where the conveyance system is an elevator system and the conveyance apparatus is an elevator car, as stated above.
Claim 5: Bünter discloses a method where the significant event is an acceleration of the car, as stated above.  Therefore the significant event is a motion profile change of the elevator car.
Claim 7: Bünter discloses a method where the conveyance system is an elevator system and the conveyance apparatus is an elevator car, the significant event is an acceleration of car, and the secondary event is an acceleration of a door of the elevator car, as stated above. The significant event then includes a positive acceleration and negative acceleration (deceleration) of car, e.g. as during stopping.  The secondary event includes the door of the elevator car opening or closing (column 1 lines 38-40).
Claim 8: Bünter discloses a method where the first axis corresponds to upward and downward movement direction the conveyance apparatus, as stated above.  Therefore the first axis is oriented parallel to a hoistway of the elevator system in a direction of gravity.
Claim 9: Bünter discloses a method as stated above, where the second axis corresponds to opening and closing of a door of the conveyance apparatus (column 1 lines 40-43).  Therefore the second axis is perpendicular to the first axis.
Claim 10: Bünter discloses a method corresponds to opening and closing of a door of the conveyance apparatus, as stated above.  Therefore the second axis is parallel to doors of the elevator car.
Claim 11: Bünter discloses a sensing apparatus for monitoring a conveyance system comprising an inertial measurement unit (acceleration sensor) configured to 
Claims 12 and 13: Bünter discloses a sensing apparatus as stated above, where a vibratory signature along the second axis is detected to be about equivalent to a vibratory signature (column 11 lines 56-60) of a second event of the conveyance apparatus (column 10 lines 43-46).  The secondary event of the conveyance apparatus is determined to have occurred and evaluated in response to the vibratory signature (column 3 lines 22-42).  Therefore it is further detected whether no vibratory signatures occur which are about equivalent to a vibratory signature of the second event, in which case the secondary event is determined to not have occurred.
Claim 14: Bünter discloses a sensing apparatus where the conveyance system is an elevator system and the conveyance apparatus is an elevator car, as stated above.
Claim 15: Bünter discloses a sensing apparatus where the significant event is an acceleration of the car, as stated above.  Therefore the significant event is a motion profile change of the elevator car.
Claim 17: Bünter discloses a sensing apparatus where the conveyance system is an elevator system and the conveyance apparatus is an elevator car, the significant event is an acceleration of car, and the secondary event is an acceleration of a door of the elevator car, as stated above. The significant event then includes a positive acceleration and negative acceleration (deceleration) of car, e.g. as during stopping.  The secondary event includes the door of the elevator car opening or closing (column 1 lines 38-40).
Claim 18: Bünter discloses a sensing apparatus where the first axis corresponds to upward and downward movement direction the conveyance apparatus, as stated above.  Therefore the first axis is oriented parallel to a hoistway of the elevator system in a direction of gravity.
Claim 19: Bünter discloses a sensing apparatus as stated above, where the second axis corresponds to opening and closing of a door of the conveyance apparatus (column 1 lines 40-43).  Therefore the second axis is perpendicular to the first axis.
Claim 20: Bünter discloses a sensing apparatus corresponds to opening and closing of a door of the conveyance apparatus, as stated above.  Therefore the second axis is parallel to doors of the elevator car.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being obvious over Bünter (US 8,678,143 B2).
Claims 6 and 16: Bünter discloses a method  and sensing apparatus as stated above, where at least one sensor (acceleration sensor 3) is mounted to a door (1, 2) of the elevator car (column 13 line 9), and shown in Fig. 3 to be mounted at a top of the door.  Therefore the vibratory signatures along the first axis are detected near a top of 
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sensor to be mounted at a header of the elevator car since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  The vibratory signatures along the first axis then would be detected at a header of the elevator car Doing so would reduce the chance of passenger interference with the sensor and therefore detections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             February 12, 2022